PATRICIA BRECKENRIDGE, Chief Judge.
John McCubbin appeals from a Judgment/Full Order of Child Protection entered against him. Because this court finds that the appeal is moot, the appeal is dismissed.
Factual and Procedural History
Donald Hannah, the father of three children under the age of eighteen, filed an ex parte petition for an order of child protection against John McCubbin, a friend of the children’s mother. The petition was filed pursuant to the Child Protection Orders Act, § 455.500 - 455.538, RSMo 1994, and alleged that Mr. McCubbin caused physical injury to and inflicted emotional abuse on the children. Prior to the hearing on the petition, defense counsel challenged the jurisdiction of the court to enter an order for child protection under § 455.505, RSMo Cum.Supp.1998, in that Mr. McCubbin did not formerly or currently reside with the children and there were no allegations of stalking in the petition. The trial court did not agree and began the proceedings. At the close of the evidence, the trial court entered a Judgment/Full Order of Child Protection against Mr. McCubbin. Mr. McCubbin appealed.
Appeal Is Moot
Because the Full Order of Child Protection expired on February 4, 2000, and the Order was not extended, this court finds that the issues raised in this case are moot. See Beckers v. Seek, 14 S.W.3d 139, 141 (Mo.App.2000); McGrath v. McGrath, 939 S.W.2d 46, 47 (Mo.App.1997). Dismissal is discretionary in a moot case, and this court can exercise its jurisdiction where an appeal presents an issues which “ ‘is of general public interest and importance ..., will evade appellate review unless the court exercises its special jurisdiction or will recur.’ ” Beckers, 14 S.W.3d at 141 (quoting, McGrath, 939 S.W.2d at 47). However, this court declines to exercise its discretion in that the jurisdictional issue presented by Mr. McCubbin has already been addressed by this court in Reller v. Hamline, 895 S.W.2d 659 (Mo.App.1995).
The appeal is dismissed for mootness.
All concur.